                 Case 19-50272-KBO              Doc 58      Filed 01/12/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                 :
In re:                                                           :          Chapter 11
                                                                 :
LSC WIND DOWN, LLC, et al.,1                                     :          Case No. 17-10124 (KBO)
                                                                 :
         Debtors.                                                :          (Jointly Administered)
                                                                 :
                                                                 :
UMB BANK, N.A., as Plan Trustee of                               :
The Limited Creditors’ Liquidating Trust,                        :          Adversary Proceeding
                                                                 :          No. 19-50272 (KBO)
         Plaintiff,                                              :
                                                                 :
v.                                                               :
                                                                 :
SUN CAPITAL PARTNERS V, LP,                                      :
SUN MOD FASHIONS IV, LLC,                                        :
SUN MOD FASHIONS V, LLC, and                                     :
H.I.G. SUN PARTNERS, LLC,                                        :
                                                                 :
         Defendants.                                             :
                                                                 :

              TRUSTEE’S NOTICE REGARDING SUBPOENA TO BE ISSUED
                  UNDER FEDERAL RULE OF CIVIL PROCEDURE 45

         Pursuant to Federal Rule of Civil Procedure 45(a)(4), Plaintiff UMB Bank, N.A., as Plan

Trustee of The Limited Creditors’ Liquidating Trust, hereby provides notice to Defendants

regarding the enclosed subpoena to be issued to Kenilworth Creations, Inc.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: LSC Wind Down, LLC (f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC (f/k/a
Limited Stores, LLC) (0165); and TLSGC Wind Down, LLC (f/k/a The Limited Stores GC, LLC) (6094).
              Case 19-50272-KBO   Doc 58   Filed 01/12/21   Page 2 of 3




Dated:   January 12, 2021             Respectfully submitted,

                                       /s/ Eric D. Madden
                                      Eric D. Madden (admitted pro hac vice)
                                      Gregory S. Schwegmann (admitted pro hac vice)
                                      Michael J. Yoder (admitted pro hac vice)
                                      REID COLLINS & TSAI LLP
                                      1601 Elm Street, Suite 4200
                                      Dallas, TX 75201
                                      (214) 420-8900 (T)
                                      (214) 420-8909 (F)
                                      emadden@reidcollins.com
                                      gschwegmann@reidcollins.com
                                      myoder@reidcollins.com

                                      -and-

                                      Bradford J. Sandler (Bar No. 4142)
                                      James E. O’Neill (Bar No. 4042)
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899
                                      (302) 652-4100 (T)
                                      (302) 652-4400 (F)
                                      bsandler@pszjlaw.com
                                      joneill@pszjlaw.com

                                      Counsel to UMB Bank, N.A., as Plan Trustee of
                                      The Limited Creditors’ Liquidating Trust




                                       2
               Case 19-50272-KBO         Doc 58      Filed 01/12/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on January 12, 2021, this document was served, via electronic mail
and first-class U.S. mail, on the following counsel of record for Defendants.

       Robert J. Dehney
       John DiTomo
       Matthew O. Talmo
       MORRIS NICHOLS ARSHT & TUNNELL LLP
       1201 North Market Street, Suite 1600
       Wilmington, DE 19801
       rdehney@mnat.com
       jditimo@mnat.com
       mtalmo@mnat.com

       Michael A. Duffy
       Michael C. McCutcheon
       BAKER MCKENZIE LLP
       300 East Randolph Street, Suite 5000
       Chicago, IL 60601
       michael.duffy@bakermckenzie.com
       micheal.mccutcheon@bakermckenzie.com


                                                       /s/ Eric D. Madden
                                                      Eric D. Madden




                                                 3
